DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
Claim Status
Claims 1 and 6 have been amended; support for the amendments can be found in Fig. 8, 9 and 11-15 of the original specification.
Claim 9 is newly added; support for this claim can be found in Fig. 8, 9 and 11-15 of the original specification.
Claims 1-9 have been examined on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 19, “the riveted potion” should read “the riveted portion”.
 Appropriate correction is required.

Claim Interpretation
The limitation “riveted in the spot-faced hole” is considered a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). The riveting process of the instant claims has been interpreted as producing substantially the same product as the caulking process of the reference Hattori illustrated in Fig. 7.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (US 2014/0242439 A1).

Regarding claim 1, Hattori discloses a secondary battery (Fig. 1; element 10; [0074]) comprising: 

an electrode body ([0030]) that includes a positive electrode plate ([0030]) and a negative electrode plate ([0030]); 

an exterior body (“a prismatic battery outer body 22”; [0033]; Fig. 1; element 22) that has an opening ([0033]) and accommodates the electrode body ([0030]); 

a sealing plate (“sealing body 16”; [0033]) that has a terminal mounting hole (“a hole formed”; [0035]) and seals the opening ([0033]); 

a current collector (“positive electrode external conduction member 18”; [0044]; Fig. 8A; element 18) that is electrically connected ([0032]) to the positive electrode plate ([0030]); and 

a terminal ([0032]; Fig. 8A; element 12) that is connected to the current collector (18) and inserted in the terminal mounting hole ([0035]), 

wherein the current collector (18) has a current-collector through hole (Fig. 8A; element 18c), wherein a spot-faced hole (Fig. 8A; element 18d, 18e and 18j) is formed around the current-collector through hole (18c), 

wherein the spot-faced hole (18d, 18e and 18j) has a bottom surface (Fig. 8A; element 18d) and a side surface (18j), wherein the terminal (18) is inserted in the current-collector through hole (18c) and riveted (Fig. 8A) in the spot-faced hole (18d, 18e and 18j), 

    PNG
    media_image1.png
    274
    265
    media_image1.png
    Greyscale


wherein a protrusion (Fig. 8A; element 18e) is formed on the bottom surface (18d) in such a manner as to extend around ([0047]; Fig. 8A) the current-collector through hole (18c), 

the protrusion (18e) being located between the current-collector through hole (18c) and the side surface (18j) in a radius direction of the current-collector through hole (18c), 
wherein a gap (Fig. 8A) is formed between the protrusion (18e) and the side surface (18j), 

wherein a riveted portion (“caulked portion 12e”; [0047]) of the terminal (12) covers the protrusion (18e), wherein a portion of the riveted potion (Fig. 8A; pointed end of element 12e) is located nearer to the side surface (18j) than to a top of the protrusion (18e) in the radius direction of the current-collector through hole (18c), and 

2Application No.: 16/733,631Docket No.: P191363US00wherein the riveted portion (12e) of the terminal (12) is weld-connected (Fig. 8D: element 32; “welding spots 32”; [0058]) to an edge of the spot-faced hole (18d, 18e and 18j).


    PNG
    media_image1.png
    274
    265
    media_image1.png
    Greyscale
Note, the claim limitation “riveted” has been interpreted as a product by process limitation. 


Regarding claim 2, Hattori discloses wherein a surface of the protrusion (18e) has a curved surface portion (“a corner of the convex portions 18e may be rounded: [0048]).  

Regarding claim 9, Hattori4Application No.: 16/733,631DocketNo.: P191363US00 wherein the riveted portion (12e) overlaps the protrusion (18e) when viewed in a direction in which the terminal (12)  is inserted in the current-collector through hole (18c).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2014/0242439 A1).

Hattori discloses all claim limitations of claim 1 as set forth above.

Regarding claim 3, Hattori fails to disclose wherein an end of the riveted portion of the terminal is in contact with the side surface.  

However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, changing the size of the riveted portion such that it contacts the side surface would have been obvious to one of ordinary skill in the art as a matter of engineering design.

Regarding claim 4, Hattori discloses wherein a height of the protrusion is less than 1 times a depth of the spot-faced hole ([0050]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, Hattori renders the limitation wherein a height of the protrusion is 0.1 times to 0.5 times a depth of the spot-faced hole, obvious.

Regarding claim 5, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Therefore, the limitation “wherein a corner at an edge of the current-collector through hole has a radius of curvature of 0.05 mm or smaller” does not patentably distinguish the instant invention from that of Hattori.

Regarding claim 6, Hattori discloses a secondary battery (Fig. 1; element 10; [0074]) comprising: 

an electrode body ([0030]) that includes a positive electrode plate ([0030]) and a negative electrode plate ([0030]); 

an exterior body (“a prismatic battery outer body 22”; [0033]; Fig. 1; element 22) that has an opening ([0033]) and accommodates the electrode body ([0030]); 

a sealing plate (“sealing body 16”; [0033]) that has a terminal mounting hole (“a hole formed”; [0035]) and seals the opening ([0033]); 

a current collector (“positive electrode external conduction member 18”; [0044]; Fig. 8; element 18) that is electrically connected ([0032]) to the positive electrode plate ([0030]); and 

a terminal ([0032]; Fig. 8; element 12) that is connected to the current collector (18) and inserted in the terminal mounting hole ([0035]), 

wherein the current collector (18) has a current-collector through hole (Fig. 8; element 18c), wherein a spot-faced hole (Fig. 8; element 18d, 18e and 18j) is formed around the current-collector through hole (18c), 

wherein the spot-faced hole (18d, 18e, 18g and 18j) has a bottom surface (Fig. 8; element 18g, 18d) and a side surface (18j), wherein the terminal (18) is inserted in the current-collector through hole (18c) and riveted (Fig. 8) in the spot-faced hole (18d, 18e and 18j), 

2Application No.: 16/733,631Docket No.: P191363US00wherein a riveted portion (12e) of the terminal (12) is weld-connected (Fig. 8F: element 32; “welding spots 32”; [0058]) to an edge of the spot-faced hole (18d, 18e, 18g and 18j).

Hattori further discloses wherein the bottom surface (18g, 18d) is inclined (Fig. 8C).

    PNG
    media_image2.png
    266
    227
    media_image2.png
    Greyscale


Note, the claim limitation “riveted” has been interpreted as a product by process limitation.

Hattori fails to disclose wherein the bottom surface is inclined with respect to a radial direction of the current- collector through hole in such a manner that a depth of the spot-faced hole gradually increases with an increasing distance from the current-collector through hole in a radial direction of the current-collector through hole in a direction from the current collector through hole toward the side surface.

However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, an inclination of the bottom surface as is instantly claimed would have been obvious to one of ordinary skill in the art as a matter of engineering design.

	
Regarding claim 7, Hattori fails to disclose wherein an end of the riveted portion of the terminal is in contact with the side surface.  

However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, changing the size of the riveted portion such that it contacts the side surface would have been obvious to one of ordinary skill in the art as a matter of engineering design.
	

Regarding claim 8, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Therefore, the limitation “wherein a corner at an edge of the current-collector through hole has a radius of curvature of 0.05 mm or smaller” does not patentably distinguish the instant invention from that of Hattori.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727